Citation Nr: 1041643	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969 and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board remanded this case in September 2008.  At that time, 
the appeal also included a claim for service connection for 
bilateral hearing loss.  That claim was granted in an August 2010 
rating decision and, accordingly, is no longer on appeal.


FINDING OF FACT

The competent evidence of record, on balance, shows that the 
Veteran's current low back disorder is not etiologically related 
to any incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for a low back disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in the 
case of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 
82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  
However, 38 U.S.C.A. § 1154(b) does not address the questions of 
the existence of a present disability or of a nexus between such 
disability and service.  See also Caluza v. Brown, 7 Vet. App. 
498, 507 (1995). 


The Veteran's service treatment records show low back treatment 
on several occasions.  In June 1968, he reported pain in the left 
gluteal region and the L5 area of the back following an injury on 
a ladder involving lifting a water can.  He was hospitalized 
later in the month, and x-rays of the lumbosacral spine revealed 
narrowed L5 and S1 disc space.  He was placed at bed rest, with 
sedation and analgesia and was noted to have increased neural 
irritation.  Two days after discharge, he was seen again for 
persistent back pain.  A lumbar myelogram was performed at the 
beginning of July 1968, and this study was normal.  Nevertheless, 
it was noted that it was unlikely that the Veteran would be 
returned to full duty.  A diagnosis of back pain of undetermined 
etiology was rendered.  

Later during service, the Veteran was hospitalized from July to 
September of 1968 for chronic low back pain. This hospitalization 
revealed slight left paravertebral muscle spasm and tenderness in 
the lumbosacral area.  X-rays of the lumbosacral spine revealed 
contrast media in the spinal canal and extending along the cauda 
equine, with the remainder of the study within normal limits.  
The discharge diagnosis was chronic low back pain.  An October 
1968 treatment record indicates that pain was presently "no 
problem."  A December 1968 treatment record, however, reflects 
complaints of constant low back pain and a history of a herniated 
nucleus pulposus.  The Veteran was noted to be "better" in 
December 1968, with no acute increase of symptoms.  In January 
1969, he was recommended to do exercises steadily before 
attempting a physical therapy program.  Subsequent treatment 
records are negative for back findings or complaints, and his 
spine was within normal limits on his September 1969 separation 
examination.  The service treatment records do not include a 
separation Report of Medical History, but the separation 
examination report was negative for any significant or interval 
history, or any summary of defects and diagnoses.

Subsequent to service, the Veteran was first treated for low back 
pain in by a private chiropractor in October 1999, at which time 
he reported an injury following lifting five gallons of water 
years ago.  A recent work injury was noted, as was his family 
history of degenerative and herniated discs.  The diagnosis was 
low back pain, now for six months.  Subsequently, in February 
2005, the Veteran underwent VA outpatient treatment and reported 
intermittent but chronic low back pain, which he stated began 
following a lifting-type injury during his Vietnam tour of duty.  
He noted at that time that x-rays "later in life" showed an 
almost total loss of two lumbar discs.  The assessment at that 
time included lumbar degenerative disc disease.  X-rays from the 
same month revealed severe degenerative disc disease, with vacuum 
disc phenomenon at L5-S1 and facet hypertrophy and sclerosis at 
L4-L5 and L5-S1, with narrowing of intervertebral foramina at 
those levels.  Several private treatment records, beginning in 
June 2005, reflect the Veteran's reported history of back 
problems in Vietnam, but his private treatment providers did not 
offer opinions as to the etiology of the current low back 
disorder.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply history recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute competent medical evidence).  

In March 2010, the Veteran underwent a VA spine examination, with 
an examiner who reviewed the claims file.  The examiner discussed 
the Veteran's service treatment records, including the "normal 
myelogram" from 1968.  During the examination, the Veteran 
disputed the separation examination findings, stating that he was 
still having difficulty at the time of exit from the military.  
He also reported an on-the-job injury in 1999 and later injuries 
in June 2005 and July 2007.  The examiner noted that, in the 30-
year period between 1969 at the time of release from the military 
and 1999, the Veteran really did not have problems with his lower 
back that were of the magnitude for him to seek medical 
attention.  He also reported never seeking a physician of any 
kind for his lower back until his 1999 injury.  

Following a physical examination, which included neurological 
testing and x-rays, the examiner noted that the Veteran's in-
service injury was not "of the magnitude that would produce any 
bony damage."  Notably, he did not have any motor vehicle 
accidents or explosions resulting in his landing on hard ground.  
In the records leading up to separation from service and at exit 
examination, the Veteran was not complaining of his lower back.  
Although he stated that he was having problems after service, 
"[a]pparently this was not priority enough or motivating 
enough" for him to even see a physician for thirty years.  The 
examiner also characterized the Veteran's significant arthritic 
changes of the lumbar spine to be "garden variety osteoarthritis 
and not traumatic arthritis."  The examiner found that the 
"most impressive evidence" regarding the lumbar spine was that 
of generalized osteoarthritis, along with three episodes of 
injuries to the lumbar spine in the past ten years.  The injury 
sustained in service were felt to be muscular and of a low degree 
of severity, and the records did not reveal any problems for 
thirty years that required any medical attention.  Therefore, the 
examiner concluded that the present condition of the lumbar spine 
was not directly related to the initial episode of back pain that 
occurred while on active military duty.

In reviewing the above evidence, the Board notes that the Veteran 
was treated for approximately six months during service for back 
symptoms.  Of particular note during that time was an x-ray 
series showing narrowed L5 and S1 disc space in June 1968.  That 
notwithstanding, no such findings were shown upon x-rays in July 
1968, and a myelogram from the same month was within normal 
limits.  The Veteran was not treated for any back symptoms 
subsequent to January 1969, and his September 1969 separation 
examination report was entirely within normal limits as to the 
spine.  The Veteran has in fact confirmed that he was not treated 
for his low back again until 1999, following an injury, with the 
earliest confirmation of record of the current disability from 
that year.  There are no medical opinions of record indicating 
that this current disability is of in-service onset.  The only 
medical opinion as to etiology, from the March 2010 VA 
examination report, clearly reflects the view that the present 
disability of the lumbar spine is not directly related to the 
initial episode of back pain that occurred while on active duty.  
Taken as a whole, these medical reports are indicative of a 
current disability that is not etiologically related to the well-
documented low back symptomatology that was treated during 
service but was not found to be present at separation from 
service.

The favorable evidence of record consists of the Veteran's own 
lay opinion, as well as lay statements from his parents and a 
friend from April 2006.  The Veteran has consistently expressed 
the opinion that his low back symptoms have been continuous since 
service.  An analysis of lay evidence requires consideration of 
both the competency and the credibility of the lay witness.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")); see 
also 38 C.F.R. § 3.159(a)(2).  In ascertaining the competency and 
probative value of lay evidence, decisions of the United States 
Court of Appeals for Veterans Claims (Court) and the United 
States Court of Appeal for the Federal Circuit (Federal Circuit) 
have underscored the importance of determining whether a 
layperson is competent to identify the medical condition in 
question.  As a general matter, a layperson is not capable of 
opining on matters requiring medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  In certain instances, 
however, lay evidence has been found to be competent with regard 
to a disease with "unique and readily identifiable features" 
that is "capable of lay observation."   See Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  That notwithstanding, a veteran has been 
found to not be competent to provide evidence in more complex 
medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever).  

As noted above, the Veteran has reported pain-related symptoms 
since service.  Pain alone, however, does not constitute a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Rather, the Veteran's current disability 
consists of degenerative findings of the lumbosacral spine, as 
shown by x-rays, and he has not been shown to possess the medical 
training, credentials, or expertise to make such distinctions as 
the difference between traumatic and other types of degenerative 
changes, a distinction stressed by the March 2010 VA examiner.  
See Woehlaert v. Nicholson, supra.  The same holds true for his 
parents and friend, who have submitted supportive lay statements.  

A further consideration dramatically reducing the probative value 
of the lay evidence of record is the fact, noted in detail by the 
March 2010 VA examiner, that the Veteran did not complain of, or 
seek medical attention for, any low back symptoms between 
separation from service in 1969 and initial post-service 
treatment following a work-related injury in 1999.  The existence 
of this thirty-year gap does not ultimately put the Veteran's 
credibility in question, and, given that his treatment reports 
from October 1999 and February 2005 reflect a reported medical 
history consistent with his lay statements, the Board finds no 
basis to question his credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  The 30-year gap, however, 
certainly warrants consideration in assessing the probative value 
of his contentions.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (in assessing the competency and weight of lay 
statements, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors).  In summary, the Board must conclude that the lay 
evidence of record, the only post-service evidence supporting the 
Veteran's claim, is of markedly less probative value than the 
findings from the March 2010 VA examination report.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a low back disorder, 
and this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in February 2005, prior to 
the date of the issuance of the appealed rating decision.  In 
March 2006, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The type of evidence needed to support the Veteran's 
claim was further addressed during his May 2008 Travel Board 
hearing, and his case was most recently readjudicated in an 
August 2010 Supplemental Statement of the Case.  This course of 
corrective action ensures that there will be no prejudice to the 
Veteran from any initial errors of VA notification.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained service, 
VA, Social Security Administration, and private treatment 
records.  Additionally, the Veteran was afforded a VA examination 
in March 2010 that was fully adequate for the purposes of 
ascertaining the nature and etiology of his claimed disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, all 
requested development from the September 2008 Board remand, 
including a search for treatment records and a VA examination, 
has been accomplished in full.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


